Citation Nr: 1724360	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a scar of the left upper extremity.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for weakness of the left upper extremity.  

3.  Entitlement to service connection for a scar of the back of the head.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for Meniere's disease or a disorder manifested by dizziness or balance issues.  


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The appeal was previously before the Board in February 2014, October 2014, and May 2016 (wherein the Board also reopened the claims for entitlement to service connection for a scar of the back of the head, headaches, and Meniere's disease or other disorder manifested by dizziness or balance issues), at which times the appeal was remanded for additional development.

As the Board noted in its May 2016 remand, a rating decision dated December 2014 granted service connection for pes planus and assigned initial noncompensable rating effective August 5, 2011.  The electronic claims file in the Veterans Benefits Management System (VBMS) includes an undated notice letter regarding the December 2014 rating decision, which is listed as having a "receipt date" in June 2015.  A standardized notice of disagreement (SNOD) was received in January 2016, and the Veteran stated that he disagreed with the evaluation assigned for his right and left foot in the "06/12/15" notification/decision letter.  As explained in the May 2016 remand, the issue of whether the January 2016 notice of disagreement was timely filed is has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is again hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

As a final introductory matter, the Veteran submitted a statement in March 2017 that his previous Veterans Service Organization (VSO) no longer represents him.  See March 2017 statement ("American Legion DOES NOT represent me in this appeal. . . . I am represent[]ing myself.").  In accordance with his expressed desire, the June 2009 VA Form 21-22 is deemed revoked.  See 38 C.F.R. § 4.631(f)(1) (stating that a "power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Another remand is needed in this appeal, as additional development is necessary to ensure that VA fulfills its duty to assist in this case.  This is especially important because the Veteran's service treatment records are unavailable and have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

I.  Incomplete PIES Request for Sick/Morning Reports

The Veteran has reported receiving treatment at a medical facility located in Stuttgart, Germany, during service for a head laceration and surgery for a left arm growth during service.  See August 2009 NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  In September 2016, the AOJ submitted "M05-V" requests in the Information on Personnel Information Exchange System (PIES) to search sick/morning reports from February 1953 to July 1953, from April 1954 to July 1954, and from January 1955 to March 1955.  However, there is no response of record.  In order for the Board to determine whether the duty to assist the Veteran has been satisfied, all efforts to obtain the results of a search of sick/morning records, and any negative response received, must be documented in VBMS.

II.  Outstanding VA Treatment Records

No VA treatment records have been associated with the claims file since July 2012.  However, the Veteran's March 2017 statement indicated that, "[i]n Grand Island they took an Mri of my back and head," and the December 2016 VA the examiner remarked that the Veteran had an MRI recently.  Significantly, findings from an August 2016 Brain MRI were referenced within the examination report itself, and the VA examiner indicated "VHA Notes on VistaWeb" were reviewed in addition to the Veteran's electronic records in VBMS and Virtual VA (VVA) file.  What is more, there is a VBMS Note made by the AOJ indicating that an attempt was made to contact the "VA[ Medical Center] where the [V]et[eran] has been regularly going."  See September 23, 2016 Note by A.K.C.  Thus, there is duty to obtain all VA treatment records since July 2012 that relate to any of the Veteran's claimed conditions.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  Addendum Opinion

In the Board's May 2016 remand, it was directed that "[i]f a scar on the back of the head is not found upon examination, the examiner should determine from the Veteran when the scar completely healed and disappeared."  The December 2016 examiner "[w]as unable to locate any specific scar in the area he reported that the laceration occurred," but failed to comment on when the scar healed or disappeared, as requested.  Thus an addendum opinion is requested to comply with the Board's May 2016 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the results of September 2016 PIES request (M05-V) for any available sick/morning reports related to the Veteran's service.  The Veteran has reported receiving treatment at a medical facility located in Stuttgart, Germany, during service for a head laceration and surgery for a left arm growth during service.  See August 2009 NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  It is imperative that all efforts taken to obtain these records be well documented in the electronic claims file so that the Board may make a factual finding concerning the adequacy of the development conducted in the event that such records either do not exist or cannot be obtained.

2.  Obtain and associate with the claims file any relevant VA treatment records pertaining to the Veteran's claimed disorders since July 2012.

3.  Obtain an addendum VA opinion, per the Board's May 2016 remand directive, to "determine from the Veteran when the scar completely healed and disappeared."  Inasmuch as the examiner may need to speak with the Veteran, an Acceptable Clinical Evidence (ACE) or report of contact may be preferable alternatives to an in-person examination for this purpose.  Pursuant to the May 2016 remand, "[i]f the examiner discounts the Veteran's reports, he or she should provide a reason for doing so."

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


